NO. 07-02-0211-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     MAY 28, 2002

                         ______________________________


                          EX PARTE ROBERT RORY HOHN


                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 87,717-E; HONORABLE ABE LOPEZ, JUDGE

                       __________________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Relator Robert Rory Hohn filed a timely pro se notice of appeal from the trial court’s

order of dismissal dated April 24, 2002. However, he has now filed a motion to dismiss the

appeal, which he has personally signed.


      Because the motion to dismiss meets the requirements of Rule of Appellate

Procedure 42.1(a), it must be and hereby is granted. Having dismissed the appeal at
relator’s request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.


                                                Per Curiam
Do not publish.




                                            2